Citation Nr: 1746906	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-29 821	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, including cardiomyopathy and ischemic heart disease, for the purpose of retroactive benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  At that time, the RO readjudicated the Veteran's claim (for a heart disability denied in December 1996 and May 2007 rating decisions) in accordance with the Nehmer line of cases as he was potentially exposed to herbicides in the Republic of Vietnam and his asserted claim was related to a disability that was added to the presumptive disability list.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

In July 2011, the RO denied service connection for ischemic heart disease claimed as a heart condition and cardiomyopathy, for the purpose of retroactive benefits.  Jurisdiction of the case is with the VA RO in St. Petersburg, Florida. 


FINDING OF FACT

On October 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.  See 10/17/16 VBMS VA 21-4138 Statement in Support of Claim.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
                                                      Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


